DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 11, in section [0039], on line 1 thereof, in order not to confuse the “posts 172” with previously discussed “posts 122” (see e.g. section [0030], the third from last line) that appear in Figs. 1-4, since the section [0039] mentioned “posts 172” only appear in Fig. 4, it is suggested that “posts 172” be followed with a directed reference to Fig. 4, such as  - - (see Fig. 4) - - or something similar thereto.
In section [0045] at page 14, the next to last line thereof, it appears that “row 321” should correctly be  - - row 521 - -  since it is Fig. 5 being discussed (see also section [0045], line 3 thereof).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding independent Claim 18 recites the feature(s) “each of the waveguide adapter sections” on lines 15-16 and on lines 17-18 thereof, but the feature(s) lacks antecedent basis in the claim.  Furthermore, the feature is part of a single “a waveguide adapter section comprising:” (see claim 18, line 7 thereof, such that “a waveguide adapter section comprising: … wherein each of the waveguide adapter sections…” does not make sense.
Furthermore, it then becomes unclear how many of “each of the waveguide adapter sections” is coupled to the singular “first waveguide section” and “second waveguide section” (see claim 18, the last 5 lines thereof).
	For purposes of art rejections that follow, the Examiner assumes the intended meaning is something akin to:  - - wherein each respective waveguide adapter section of a respective one of the at least one of the waveguides of the plurality of waveguides is coupled to respective ones of the first waveguide section at the first end and is coupled to respective ones of the second waveguide section at the second end - -.
In other words, the Examiner has assumed the intended meaning that each of “the at least one of the waveguides of the plurality of waveguides” recited in claim 18, lines 3-4, has a respective exactly one “waveguide adapter section” as per claim 18, at line 7, which is coupled between the respective at least one waveguide’s respective exactly one “first waveguide section” and respective exactly one “second waveguide section” (see claim 18, lines 5-6).
Clarification is required.
each of the adapter portions of the plurality of waveguide grooves differs from a the second height of each of the adapter portions” (emphasis added) which is unclear when there are multiple adapter portions as to which of the multiple first heights must differ from which and how many of the multiple second heights.  For example if the “at least one of the ridges comprises an adapter portion” (see claim 10, line 4) includes three ridges having first to third adapter portions a, b and c, then there are three first widths W1a, W1b, W1c and three second widths W2a, W2b, W2c, so the recited “the first height of each of the adapter portions… differs from the second height of each of the adapter portions” could be interpreted that all of W1a≠W2a and W1a≠W2b and W1a≠W2c and W1b≠W2a, W1b≠W2b, W1b≠W2c and W1c≠W2a, W1c≠W2b and W1c≠W2c must be met. 
However, the Examiner assumes the intended meaning is that only the respective first heights and second heights must differ, so that only W1a≠W2a and W1b≠W2b and W1c≠W2c must be met.
That is, the Examiner has assumed the intended meaning of the last 5 lines of claim 10 is something akin to:  - - wherein the first height of each of the adapter portions of the plurality of waveguide grooves differs from the second height of a respective one of the adapter portions of the plurality of waveguide grooves, and wherein the first width of each of the adapter portions of the plurality of waveguide grooves differs from the second width of a respective one of the adapter portions of the plurality of waveguide grooves - -.
Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hiers et al. U.S. 2012/0171981 (Hiers hereinafter).
Regarding claims 1 and 4, Fig. 2 of Hiers discloses an antenna module that is a horn antenna (see e.g. section [0033]) comprising:  an antenna block (i.e. the solid bottom piece in Fig. 2) defining a waveguide groove on an upper side between sidewalls (between 202 and 204) of the antenna block; and a ridge 206 extending within the waveguide groove, wherein the waveguide groove comprises an adapter portion (i.e. adapting from horn antenna to microstrip) that is provided by and defined by a portion of the ridge as per claim 4, the adapter portion comprising:  a first end of the ridge (i.e. the left end closest to 202) comprising a first height and a first width at the first end; and a second end (i.e. the right end at the back 204) opposite the first end, the second end comprising a second height and a second width at the second end, wherein 
	Regarding claim 2, the second height at back end 204 is greater than the first height (near 202), and the second width at back end 204 is less than the first width.
	Regarding claims 3 and 4, the adapter portion ridge smoothly transitions between the first width and the second width and between the firs height and the second height.
	Note that Fig. 6 also shows a structure meeting these features as it is specifically disclosed to have a ridge similar to Fig. 2 (see section [0043], lines 1-7 thereof), but having a more quickly tapering region near the back 604 (see section [0043], lines 8-15 thereof).

Claims 1-3 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jensen U.S. 2016/0254582 (cited by Applicants).
Regarding claims 1 and 10, Figs. 1A-B and 6 of Jensen disclose an antenna module comprising an antenna block (Fig. 6) that comprises a plurality of the combiner/divider waveguide structures of Figs. 1A-B (see section [0006]) with each of input or output ports 102, 103 associated with a different antenna 601 (see also e.g. sections [0027]-[0028] and [0063]-[0065]).
Regarding claim 1, the antenna block includes the “floor” in Figs. 1A-B (see e.g. section [0039]) defining a waveguide 110, 120, 130 on a first side of the antenna block; and a ridge 111, 121, 131 extending within the waveguide groove 110, 120, 130, wherein the waveguide groove comprises an adapter portion 150, wherein the adapter portion includes ridge transition section 180 having a major ridge junction 155 and a 
Regarding claim 2, the second height where ridge 131 disposed within the adapter portion 150 connects to ridge 131 outside the adapter portion has the second height 135 equal to the height of the ridge 131 outside the adapter portion, wherein the second height 135 is greater than the first height 185, and the second width 136 is less than the first width at junction 155 due to the bend at the junction 155 between waveguide ridges 111 and 121 as best seen in the top views of Fig. 1A, and Figs. 3A-B.
Regarding claim 3, the adapter portion 150 smoothly transitions between the first width located at junction 155 being the left fillet shaped edge of 180 and the second width 136 as also seen in the top views as a tapering of the fillet edge to the second width 136.

Claims 1, 6 and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Maaskant et al. U.S. 2019/0057945 (Maaskant hereinafter).

Regarding claim 7, the posts 118 are formed in first and second sets of at least two rows, the first and second sets of posts 118 being on opposite first and second sides of the ridge 4E.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-13 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Maaskant U.S. 2019/0057945 taken alone.
Maaskant discloses the invention as discussed above, except for not explicitly showing:  1) the antenna block comprising “a plurality of waveguide grooves each associated with a different antenna” as per claims 10 and 12; and 2) the module comprising “vehicle RADAR” as per claim 11 which is a “vehicle sensor module” as per claim 12 and claims 13 and 17 by dependency.   Note that the structure of the adapter portion of claim 10 and claim 13 is disclosed by Maaskant as previously discussed regarding claim 1 as is the remainder of the body of claim 12, and claim 17 is disclosed by Maaskant as previously discussed regarding claim 7.
Although not explicitly disclosed in the figures, Maaskant does explicitly suggest that the antenna module be used in “automotive radar” (see section [0003], lines 1-6 thereof), which is also considered a vehicle (i.e. automotive) sensor module, and that the number of waveguides and antennas is not limited by the single one shown (see section [0117], lines 7-8 thereof).
.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Jensen U.S. 2016/0254582 (cited by Applicants) in view of Mueller U.S. 7,336,141.
Jensen discloses the invention as discussed above, with the adapter portion 150 (Figs. 1A-B) including a ridge transition section 180 and the portion of ridge 131 that is disposed inside adapter portion 150, so that each of the first and second heights and widths are defined by a ridge 180, 131 of the adapter portion as previously discussed.
However, Jensen only discloses that the lower first height 185 transitions to the second height 135 by a difference in the height of ridge 131 inside adaptor portion 150 (see section [0020], the last 10 lines thereof), and that the height of the ridge 131 inside the adapter portion “may vary” (see section [0020], the last 3 lines thereof) without particularly pointing out whether the height varies smoothly as required by claim 4.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the device of Jensen (Figs. 1A-B and 6) by having the height of the ridge 180, 131 in the adapter portion 150 vary smoothly from the first height 185 (Fig. 1B) to the second height 135, because Jensen explicitly suggests that the height of the portion of ridge 131 inside adapter portion “may vary” (see section [0020], the last 4 lines thereof), and because Mueller specifically suggests and provides evidence that it would have been known by those of ordinary skill in the art to provide a difference in a waveguide ridge height and/or width by either steps or by varying smoothly in a taper (see col. 4, lines 32-40), which would have been merely well known art recognized alternatives.

Claims 6, 7, 11-14, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Jensen U.S. 2016/0254582 (cited by Applicants) in view of Maaskant U.S. 2019/0057945.
Jensen discloses the invention as discussed above.  Furthermore, regarding claim 16, each of the plurality of waveguides 110, 120, 130 has a ridge 111, 121, 131 adjacent to the adapter section 150, that has a substantially constant  height 115, 125, 135 (Fig. 1B) and a substantially constant width 116, 126, 136 (see also section [0020], lines 8-13 thereof).  The other subject matter of claim 12 and the subject matter of claims 13 and 14 has already been discussed regarding claims 1 and 2 above.

Regarding difference item 2), note that Jensen does disclose its antenna module for miniaturization suitable for integration into layered structures in “mobile” applications (see e.g. section [0003]) and particularly “terrestrial” and “air-born” applications (see e.g. section [0068], the last 2 lines thereof) which one of ordinary skill in the art would have understood to each have obviously included vehicles, i.e. terrestrial vehicles and air-born vehicles.
Regarding difference items 2) and 3), Maaskant explicitly suggests that ridged waveguides of antenna modules have the obvious intended use of vehicle RADAR (see e.g. section [0003], 1-6 thereof) which is a vehicle sensor.
Regarding difference item 1) Maaskant discloses the waveguide grooves, i.e. the waveguide groove walls, being formed by at least two rows of posts/pins 118 (see e.g. Figs. 6-8B) as a replacement for solid waveguide walls (see e.g. Figs. 1, 4 and 5 and section [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the antenna module device of Jensen (Figs. 1A-B and 6), by having used it in a vehicle sensor such as a vehicle RADAR module, because Jensen specifically suggests its use in “mobile”, “terrestrial” and “air-born” applications (see e.g. section [0003] and section [0068], the last 2 lines thereof) which one of ordinary skill in the art would have understood to have included mobile 
It would have been equally obvious to one of ordinary skill in the art at the time of filing the invention to have modified the device of Jensen such that the waveguide grooves would have been defined by rows of posts instead of the solid waveguide walls of Figs. 1A-B, because such an obvious modification would have been the mere substitution of art recognized alternative ridge waveguide wall structures as explicitly suggested by Maaskant (see Figs 6-8 vs. Figs. 1, 4 and 5 and section [0076], lines 8-10 thereof), which would have provided the advantageous benefits of not needing any screws or other connecting or fastening means, reduced mechanical tolerances, and reduced or prevented leakages of waveguide modes, as explicitly suggested by Maaskant (see section [0076], from line 8 thereof to the end), wherein such benefits to be achieved would have motivated one of ordinary skill in the art to have made the modification.

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Jensen U.S. 2016/0254582 (cited by Applicants) in view of Maaskant U.S. 2019/0057945 as applied to claim 14 above, and further in view of Mueller U.S. 7,336,141.
The Jensen/Maaskant combination discloses the invention as discussed above.  Additionally, as previously discussed regarding claim 3 above, Jensen discloses the adapter portion 150 (Figs. 1A-B) smoothly transitions between the first width located at 
However, the Jensen/Maaskant combination does not explicitly disclose the adapter portion 150 smoothly transitions between the first height and the second height as discussed regarding claim 4 in the rejection section 12 above. 
Mueller discloses that varying the height of a ridge in a ridge waveguide by step (see e.g. the Title) or smoothly by tapering would have each been well known, and also obvious art recognized alternatives (see e.g. col. 4, lines 32-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have done so for the same reasons given in rejection section 12 above regarding similar claim 4, i.e. because Jensen explicitly suggests that the height of the portion of ridge 131 inside adapter portion “may vary” (see section [0020], the last 4 lines thereof), and because Mueller specifically suggests and provides evidence that it would have been known by those of ordinary skill in the art to provide a difference in a waveguide ridge height and/or width by either steps or by varying smoothly in a taper (see col. 4, lines 32-40), which would have been merely well known art recognized alternatives.

Allowable Subject Matter
Claims 5, 8, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If the Examiner’s assumed intended meaning is correct, Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In the interest of a speedy prosecution, it should be noted that many other various permutations of the prior art references could have been applied to reject some of the claims.  For example, Maaskant Fig. 7 could have been used where the ridges vary only in height, with a reference that teaches the obviousness and benefits of varying both the height and the width of the ridges such as Mueller at col. 4, lines 32-40.  That is, Mueller teaches varying the width to match waveguide mode and varying the height and width to match impedance.  Therefore, Applicants are urged to also see and review other art being cited of interest below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Maaskant U.S. 10,381,317 is the U.S. Patent issued from the published application applied above.
Watanabe JP 2002-344212 discloses a waveguide including a ridge 10 (Fig. 1) having a second width W1 and second height h (see Fig. 2B) at a second end S, and having a first end toward the right in Fig. 1, with a larger first width W2 (see Fig. 2A) and a smaller first height (Fig. 2B).
Godshalk et al. U.S. 4,992,762 discloses a waveguide block (e.g. the upper piece in Fig. 9) having a waveguide groove including a ridge 12 that varies in both height and 
Ou U.S. 2014/0111392 discloses the use of a ridge waveguide having rows of posts 3 (see e.g. Figs. 4-8) wherein the ridge 8 may have a tapered adapter portion 9 as in Figs. 7-8.  In Fig. 7 it appears that the width is widening as the height is decreasing from left to right in the figure, but this cannot be definitively determined from the drawing, and only the height H as shown in Fig. 8 is specifically mentioned.
du Toit et al. U.S. 6,794,950 discloses and provides further evidence that it would have been well known in ridge waveguides for the ridges to have “heights and/or widths” (see col. 4, lines 65-67) that may vary in either distinct steps or smoothly to provide impedance matching over an arbitrary wide frequency bandwidth (ibid.).
White U.S. 3,157,845 discloses a waveguide with a ridge having an adapter section for both mode converting and impedance matching (see e.g. the Title) including a stepped portion (see the right side in Figs. 1-2) and a tapered smoothing transitioning portion (left side in Figs. 1-2) that tapers in both height and widthas best seen in the side view of Fig. 2.
Fangfang et al. U.S. 2018/0269557 discloses an array of horn antennas (see Fig. 5) and discloses a waveguide groove formed by at least 2 rows of posts 61 (see Fig. 6 and section [0099]) with a ridge that is unlabeled but appears to narrow in width over the slot 63 to a vertical waveguide.
Yun et al. U.S. 2013/0127680 discloses the known use of an array of horn antenna waveguides having ridges such as those used in Hiers applied above.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/July 27, 2021                                                                 Primary Examiner, Art Unit 2843